UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

 DONALD S. JOHNSON,                            )
                                               )
                     Plaintiff,                )
                                               )
              v.                               )    Civil Case No. 08-1316 (RJL)
                                               )
 CHARLES F. BOLDEN, JR.,                       )
 ADMINISTRA TOR, NATIONAL                      )
 AERONAUTICS AND SPACE                         )
 ADMINISTRATION,

                     Defendant.

                                  FINAL JUDGMENT

      F or the reasons set forth in the Memorandum Opinion entered this date, it is this

'31 ~ March, 2010, hereby
    day of

      ORDERED that the defendant's Motion for Summary Judgment [# 13] is

GRANTED, and it is further

      ORDERED that the above-captioned case be DISMISSED with prejudice.

      SO ORDERED.                                           ,
                                                   R~
                                                   United States District Judge